DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,4,6,12,15,17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke (US11,449,015).
Claims 1 and 12. 
Locks discloses a method for identifying and managing incidents in a building management system (BMS) of a building, a building system thereof and , the method comprising:
identifying, by a processing circuit, at least one or more entities, one or more intents (one or more of themes), or one or more keywords from a text segment (voice or textual commands); see col.32:6-14. 
extracting, by the processing circuit, one or more parameters (operator-interested states) from at least one of the identified one or more entities, the identified one or more intents, or the identified one or more keywords, the one or more parameters comprising a piece of building equipment (HVAC)  of the building and a characteristic (draft state) of the piece of building equipment;col32:
determining, by the processing circuit, a satisfied incident (open doors and windows) of a plurality of incidents based on the extracted one or more parameters, the satisfied incident identifying an issue (draft likely) with the piece of building equipment and associated with a second entity (user); and
transmitting, by the processing circuit, an indication of the satisfied incident to a computing device (user device) of the second entity (a user). Col.33:7-8. 


Clams 4 and 15.
 Locks discloses that the one or more entities comprise a piece of building equipment (HVAC, doors or windows), a space within the building, or a building identifier of the building.


Claims 6 and 17.
Locks discloses the characteristic comprises a condition (draft state) of the piece of building equipment or a type of the piece of building equipment.

Allowable Subject Matter
4.	Claims 18-20 are allowed.
5.	Claims 2,3,5,8-11,13,14,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632